Citation Nr: 1416576	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the period prior to September 1, 2009 for coronary artery disease (CAD), on an extraschedular basis.  

2.  Entitlement to an initial rating in excess of 60 percent for the period beginning on September 1, 2009, for CAD, on an extraschedular basis.   

3.  Entitlement to a total disability rating based on individual unemployaiblity due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from n April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for CAD and assigned a disability rating of 10 percent effective March 31, 2004.  

In November 2009, the Board remanded the matter of an initial higher rating for CAD for additional development.  Thereafter, in a July 2010 rating decision, the Appeals Management Center in Washington, D.C., granted a higher 60 percent disability rating for CAD, effective September 1, 2009. However, as higher ratings were available for the periods prior to September 1, 2009, and thereafter, the claim for a higher initial rating for CAD remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a May 2011 decision, the Board denied schedular ratings in excess of 10 percent for CAD for the period prior to September 1, 2009 and in excess of 60 percent for the period beginning on September 1, 2009.   In addition, the Board remanded the issues of entitlement to higher initial ratings for CAD, for the periods prior to and commencing on September 1, 2009, for consideration on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, as intertwined with the raised claim for a TDIU. See  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board concludes that the development set forth in the November 2009 and May 2011 remands have been accomplished and therefore finds that it may proceed with a decision at this time. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.





FINDINGS OF FACT

1.  For the periods prior to and beginning on September 1, 2009, the competent and probative evidence of record, shows that the Veteran's CAD disability has not presented such an exceptional or unusual disability picture so as to render impractical application the regular rating schedule standards; there has not been, as examples, marked impairment with employment, frequent hospitalization, or other manifestations of the disability such that the available schedular ratings for the disability are rendered inadequate.  Referral for extraschedular consideration is not warranted.
 
2.  The Veteran is currently service connected for CAD (10 percent prior to September 1, 2006, and 60 percent since September 1, 2009), residuals of prostate cancer (40 percent prior to October 1, 2006, and 20 percent since October 1, 2006), hypertension (10 percent), and erectile dysfunction associated with CAD (noncompensable). 

3.  The competent and probative evidence of record does not demonstrate that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to September 1, 2009, the criteria for an extraschedular disability rating for the Veteran's CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) (2013).

2.  For the period beginning on September 1, 2009, the criteria for an extraschedular disability rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) (2013).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial increase in rating for CAD is a downstream issue from a rating decision dated in April 2005, which initially established service connection for this disability and assigned a 10 percent rating. The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a rating increase for CAD, such noncompliance is deemed to be non-prejudicial to this specific claim.  Additionally, the Veteran was provided proper VCAA notice in a July 2011 letter for his claim for TDIU.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  Identified VA medical and examination records pertinent to treatment of otitis externa have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded VA examinations in March 2005 and August 2011.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met. 38 C.F.R. § 3.159(c)(4). 

The Board finds that there has been substantial compliance with its November 2009 and May 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The requested records have been obtained and the examination was conducted.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Extra-schedular consideration pursuant to 38 C.F.R. § 3.321 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2013).  In the May 2011 decision the Board denied a rating, based on the rating schedule, higher than the existing staged 10 percent and 60 percent ratings. The issue remaining on appeal before the Board is that of entitlement to a higher rating for periods prior to and beginning on September 1, 2009, on an extraschedular basis pursuant to 38 C.F.R. § 3.321.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) .

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)  (2013).

To determine whether referral for extraschedular consideration is warranted, the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  If the Board finds that the schedular ratings does not contemplate the Veteran's level of disability and symptomatology, then either the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008),

Consideration of an extra-schedular rating is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that compensated in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. VAOPGCPREC 6-96 (1996), 61 Fed. Reg. 66749  (1996). 

The actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability. Extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.  Thun v. Peake, 22 Vet. App. 111 (2008),

The Board is precluded by regulation from assigning an extraschedular rating under in the first instance.  38 C.F.R. § 3.321(b)(1).  However, the Board is not precluded from raising the question and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The procedural development required by 38 C.F.R. § 3.321(b)(1)  has been completed.  The AMC determined in an August 2013 supplemental statement of the case that referral to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating was not warranted.  

Under the rating schedule, diseases of the heart are evaluated in part based on the level of activity at which dyspnea, fatigue, angina, dizziness, or syncope develops. The level of activity is measured as a number of METs (metabolic equivalents). One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2013).

The rating schedule provides for evaluating arteriosclerotic heart disease, with documented coronary artery disease. With disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of less than 30 percent, the disease is rated 100 percent disabling.  If resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent, it is rated 60 percent disabling.  If a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, it is rated 30 percent disabling.  If a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, it is rated 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran has asserted that he is entitled to an increase in his disability rating for CAD for the entire period on appeal, on an extraschedular basis.  The Veteran has reported that he was diagnosed with severe 3 vessel CAD, and that he had two catherizations in 2002.  He further reported that he has a total of 5 stents.  

A stress test conducted in November 2004 revealed a normal baseline resting heart.  There was no evidence of left ventricular hypertrophy and the Veteran's ejection fraction was 81 percent. The Veteran was thereafter afforded a VA examination in May 2005. He reported that he was diagnosed with CAD in July 2002.  He further reported that he was able to walk 15 minutes at a time without the onset of chest pain. The examiner noted that the Veteran's estimated MET was 10.  

The Veteran received treatment at the Ann Arbor VAMC.  In June 2007 he presented for follow up of dyspnea on two occasions, and the examiner noted that the Veteran had had an echocardiogram that was negative for evidence of inducible ischemia.  The examiner noted that there was a lack of recurrent symptoms of syncope.  An echocardiogram was performed in September 2008 and treatment records dated September 2009 noted that the Veteran presented with symptoms of chest pain, shortness of breath, lightheadedness and dizziness.  In December 2009 treatment notes recorded complains of syncope.  The rest of the Ann Arbor records did not contain evidence of congestive heart failure, and reflected a workload of more than 3 METs and a left ventricular ejection rate of more than 30 percent.  

In March 2010 the Veteran was afforded another VA examination for his CAD at the Detroit VAMC.  At that examination, he reported that his disability had progressively gotten worse; he could not climb stairs, or walk 2-3 city blocks without shortness of breath or chest pain.  The Veteran indicated that his last hospitalization for a cardiac condition was in April and May 2002 at the University of Michigan.  He indicated that dyspnea occurred on mild exertion, but denied a history of hypertensive heart disease, heart rhythm disturbances, congestive heart failure, angina, dizziness, syncope fatigue or other heart disease.  The examiner indicated that the Veterans' heart was larger than the normal size.  The examiner diagnosed him with CAD, and found that his MET level that could be tolerated was 5.  The Veteran's left ventricular ejection fraction was 60 percent, and he reported no history of congestive heart failure.  

In this case, the Board finds that the schedular rating criteria for CAD pursuant to Diagnostic Code 7005 addresses the extent to which a workload, or activity, results in dyspnea, fatigue, angina, dizziness, or syncope.  In the Veteran's statements and in medical treatment records and examinations, the effects of his CAD are described according to the level or duration of activity at which he develops dyspnea or fatigue.  Because the Diagnostic Code 7005 rating criteria describe the symptoms and impairment that are attributed to the Veteran's CAD, it is not necessary to refer the rating of his service-connected CAD for an extraschedular rating.  Specifically, during his treatment and examinations, the Veteran complained that his CAD caused dyspnea, fatigue and angina, which are all symptoms contemplated by the schedular rating criteria.  However, the Veteran's CAD, for the period prior to September 1, 2009, and beginning on September 1, 2009, has not been shown to have been manifested by symptoms required to achieve the next higher ratings.

In summary, the effects of the Veteran's CAD are contemplated by the Diagnostic Code 7005 rating criteria.  The schedule provides for a higher rating for additional or more severe symptoms but no such symptoms were present in this case for the periods before September 1, 2009 and beginning on September 1, 2009. Specifically, for the period prior to September 1, 2009, there was no evidence that the Veteran's overall disability picture included a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, the criteria required for the next higher 30 percent rating.  In addition, for the period beginning on September 1, 2009, there was no evidence that the Veteran's overall disability picture from this CAD resulted in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of less than 30 percent, the criteria required for the next higher 100 percent rating.  The assigned schedular disability ratings therefore are adequate and the criteria are adequate for rating the disability. Thun v. Peake, 22 Vet. App. 111 (2008).  Because the schedular criteria adequately compensated the Veteran for the level of disability and symptomatology of his CAD for each of the periods on appeal, the threshold for an extraschedular rating were not met and the second step of the inquiry need not be addressed

Nevertheless, even if the available schedular ratings for his CAD were inadequate, the Veteran did not exhibit other related factors such as those provided by the regulation as governing norms.  The evidence of record does not show that during any period on appeal that his CAD required frequent periods of hospitalization. Moreover, there is no evidence that his CAD disability caused marked interference with employment.  

The Board finds that the schedular criteria adequately compensate the Veteran for the level of disability and symptomatology of his CAD disability during each of the periods on appeal.  Consequently, an extraschedular rating for his service-connected CAD for the periods prior to September 1, 2009, and beginning on September 1, 2009, are each denied.  The preponderance of the evidence is against consideration of the assignment of any extraschedular rating for the periods prior to September 1, 2009 and beginning on September 1, 2009, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).

The Veteran is currently service connected for CAD (10 percent prior to September 1, 2006, and 60 percent since September 1, 2009), residuals of prostate cancer (40 percent prior to October 1, 2006, and 20 percent since October 1, 2006), hypertension (10 percent), and erectile dysfunction associated with CAD (noncompensable).  As such, he currently has a combined rating of 70 percent.  As one of his disabilities is rated at 60 percent or more, the Veteran thus meets the schedular requirements of 38 C.F.R. § 4.16 (a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

While the regulations do not define substantially gainful employment, substantially gainful employment has been found to be as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000), 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991); Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975).

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of disability.  38 C.F.R. § 4.18 (2013). 

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a) (2013). 

Requiring a Veteran to prove that he is 100 percent unemployable is different than requiring a Veteran to prove that he cannot maintain substantially gainful employment.  The use of the word substantially suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the Board does not doubt that the Veteran's service-connected disabilities cause the Veteran occupational impairment.  However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities

A September 2009 VA primary care record reflects that the Veteran was employed as a housekeeper at the VA medical center in Ann Arbor, Michigan. 

A December 2009 VA hospital admission record reflects that the Veteran was in the process of retiring from working in housekeeping at the Ann Arbor VAMC.   
Initially, the Board notes that the Veteran was employed full time as a housekeeper for the VA medical center in Ann Arbor until his retirement in December 2009.  There is no indication that the Veteran was no longer able to work due to a service-connected disability or an inability to maintain his employment.  Moreover, there is no evidence that his employment prior to his retirement in December 2009 was marginal employment.  Thus, the Board finds that consideration of TDIU, under 38 C.F.R. § 4.16  is not warranted for the period prior to December 2009 because the Veteran was employed at that time. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

For the period after December 2009, the Board does not doubt that the Veteran's service-connected disabilities cause the Veteran occupational impairment. However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities

A March 2010 VA examination report reflects that the Veteran can walk two to three city blocks on a flat surface without shortness of breath or chest pain.  Climbing stairs cannot be done without shortness of breath.  It was noted that the Veteran had retired in 2009 after 24 years of housekeeping at the Ann Arbor VAMC.  The cause of retirement reported by the Veteran was (physical problems) due to joint problems, heart problems and prostate cancer.  The effect of his CAD on his usual occupation noted by the examiner was that the Veteran was assigned different duties.  Effect on occupational activities was noted as weakness and fatigue.  

An August 2011 VA examination report reflects that the Veteran stated that he retired in December 2009 as a housekeeper for the VA medical center due to his 25 years of employment.  The Veteran stated that he had a hard time doing physical work.  He walks two to three miles at a pace of three to four miles an hour without problems.  The Veteran has no problems with urinary bladder control.  Based on an examination and limitations as provided by the Veteran, it was the VA examiner's opinion that the Veteran's service-connected medical conditions are not likely to impact his ability to obtain and maintain substantially gainful fulltime employment as per the limitations noted.  The VA examiner further opined that the Veteran's service connected medical conditions were only likely to impact employment which required physical duties.  His rationale was based on the limitations noted on examination.  Further, in giving the opinion, the examiner considered the potential obstacles and challenges the Veteran might face as well as his education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice connected disabilities. 

The Board is sympathetic to the Veteran's and his representative's assertions regarding the impact of his service-connected disabilities on his occupational and social functioning.  However, those problems are compensated by his current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).  The Board readily acknowledges that Veteran is competent to report symptoms of fatigue or dyspnea.  Therefore, while not discounting the significant effect that the service-connected CAD, prostate cancer and hypertension have on the Veteran's employability, the Board finds that the Veteran's reported manifestations and medical opinions provided by VA examiners are more probative on the issue of a TDIU. Moreover, while his service-connected disabilities may cause some economic inadaptability, that also is taken into account in the currently assigned ratings, which contemplates significant impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability based solely on these disabilities.  38 C.F.R. § 4.1 (2013).  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, render him unable to secure or follow a substantially gainful occupation.

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  The evidence shows that the Veteran stopped working upon retirement.  Accordingly, the Board finds that entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to an initial rating in excess of 10 percent for the period prior to September 1, 2009, for CAD, on an extraschedular basis, is denied. 

Entitlement to an initial rating in excess of 60 percent for the period beginning on September 1, 2009, for CAD, on an extraschedular basis, is denied..

Entitlement to TDIU is denied.




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


